Case 1:19-cv-04087-MKB-RLM Document 72 Filed 12/27/19 Page 1 of 2 PageID #: 438

                                                                                                                                   Mayer Brown LLP
                                                                                                                                 1999 K Street, N.W.
                                                                                                                         Washington, DC 20006-1101
                                                                                                                            United States of America
 BY ECF
 December 27, 2019                                                                                                               Andrew J. Pincus
                                                                                                                                               Partner
 Honorable Margo K. Brodie                                                                                                         T: +1 202 263 3220
 United States Courthouse                                                                                                     apincus@mayerbrown.com
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re: CHIP, RSA, et al. v. City of New York, et al., No. 19-cv-4087

 Dear Judge Brodie:
         We write on behalf of Plaintiffs in the above-referenced action (the “Action”) in response
 to the request of Defendant Ruthanne Visnauskas (“Visnauskas”) for three additional weeks in
 which to submit a reply in support of her motion to dismiss (ECF 71, the “Extension Request”).
 As demonstrated in prior requests (e.g., ECF 48, 49), Plaintiffs have been, and remain,
 committed to working cooperatively with all parties on scheduling and logistics both out of
 professional courtesy and to avoid burdening the Court unnecessarily. However, the Visnauskas
 Extension Request exceeds the bounds of reasonableness.

         First, Visnauskas failed to meaningfully engage in any meet and confer before submitting
 the Extension Request, as mandated by Your Honor’s Individual Practices and Rules. See Rule
 1(F). Counsel for Visnauskas first emailed Plaintiffs at 12:41 PM EST on December 27 seeking
 consent to the Extension Request. Counsel then emailed again at 1:24 PM EST with an
 additional request, this time seeking consent to an enlargement of the Court’s page limitation on
 reply briefs. Without awaiting a response, Visnauskas filed the Extension Request at 3:38 PM
 EST, stating that “I have not received a response from Plaintiffs or amici curiae.” Providing less
 than three hours’ notice for opposing counsel to consider and respond to a request of this nature
 (and the stated reasons for that request) hardly reflects a good faith effort to confer, and the
 Extension Request could be denied for this reason alone.

         Second, the length of the requested extension is neither necessary nor reasonable. The
 current briefing schedule, as negotiated by the parties, provided Plaintiffs with six weeks to
 respond to 90 pages of collective briefing from Visnauskas, the City Defendants, and
 Intervenors. In compliance with that schedule, Plaintiffs served their opposition brief on
 December 13. The existing schedule provides all Defendants and Intervenors with five weeks
 from receipt of Plaintiffs’ opposition—or until January 17, 2020—to prepare and submit a reply.
 Visnauskas now seeks an additional three weeks, eclipsing the time that Plaintiffs had to respond
 to Defendants’ motions in the first place.

        Visnauskas points to “two significant developments” necessitating the requested
 extension. She first argues that she “will need additional time to review, analyze, and respond to
 the additional arguments, authorities, and economic studies cited” in two amicus briefs submitted
 in opposition to her motion to dismiss. But the amicus briefs were filed on December 20.
 Visnauskas will have had these briefs for four weeks (and Plaintiffs’ opposition brief for five) by


          Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
           Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                         and Tauil & Chequer Advogados (a Brazilian partnership).
  Case
Mayer   1:19-cv-04087-MKB-RLM
      Brown LLP               Document 72 Filed 12/27/19 Page 2 of 2 PageID #: 439


    Honorable Margo K. Brodie
    December 27, 2019
    Page 2

    the time her reply is due on January 17. This is certainly ample time to prepare a 15-page reply
    brief.

            Visnauskas next contends that “the real estate industry has thus far filed two additional
    actions challenging the constitutionality of the Rent Stabilization Laws” and that the Attorney
    General’s office will be busy with those other actions. The two cases referenced by Visnauskas
    were filed after briefing in this Action had already begun. Defendants can and are negotiating
    briefing schedules in those other cases with the briefing schedule in this case in mind. In fact,
    the parties to 74 Pinehurst LLC v. State of N.Y., No. 19 Civ. 6447 (E.D.N.Y.) (MKB) actually
    proposed an accelerated briefing schedule with the specific purpose of trying to align with this
    Action. See 74 Pinehurst, ECF 23. Visnauskas cannot now argue that she needs more time in
    this Action to accommodate her own negotiated schedule in another.

            As noted, Plaintiffs wish to be courteous and cooperative with respect to any reasonable
    scheduling request. In that spirit, Plaintiffs would consent to a 10-day extension of Visnauskas’s
    reply deadline here, to January 27, 2020. This would account for the amicus briefs filed a week
    after Plaintiffs’ opposition (and still afford Visnauskas more time to prepare a reply than
    Plaintiffs were given to serve opposition papers). In addition, Plaintiffs consent to Visnauskas’s
    request for leave to file a 20-page brief.


                                                 Respectfully submitted,
                                                 /s/ Andrew J. Pincus
                                                 Andrew J. Pincus
                                                 Counsel for Plaintiffs


    cc:   Counsel of record (via ECF)
